DETAILED ACTION

This action is in response to the amendment filed on 2/9/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, line 1 delete “thermalplastic” and insert therein - - thermoplastic - - for clarity;
In claim 1, line 1 delete “on-demand” and insert therein - - On-Demand - - to be consistent with “On-Demand” as used in claims 1 and 2;
In claim 1, line 8 delete “Device Screen” and insert therein - - device screen - - to remove capitalization;
In claim 1, line 8 delete “Transfer Tape” and insert therein - - “Transfer Tape” - - to be consistent with “Transfer Tape” as used in claims 1 and 2;
In claim 1, line 14 delete “Device” and insert therein - - device - - to remove capitalization;
In claim 1, line 18 delete “Device” and insert therein - - device - - to remove capitalization;
In claim 1, line 24 delete “TPU” and insert therein - - “TPU” - - to be consistent with “On-Demand “TPU”” as used in claims 1 and 2;
In claim 1, line 24 delete “Screen” and insert therein - - screen - - to remove capitalization;
In claim 2, line 1 delete “thermalplastic” and insert therein - - thermoplastic - - for clarity;
In claim 2, line 5 delete “Screen” and insert therein - - screen - - to remove capitalization;
In claim 2, line 5 delete “Device” and insert therein - - device - - to remove capitalization;
In claim 2, line 10 delete “Ddevice” and insert therein - - device - - for clarity;
In claim 2, line 11 delete “Device” and insert therein - - device - - to remove capitalization;
In claim 2, line 15 delete “Device” and insert therein - - device - - to remove capitalization;
In claim 2, line 27 delete “Device Screen” and insert therein - - device screen - - to remove capitalization;
In claim 2, line 28 delete “a the the “Transfer Tape”” and insert therein - - the “Transfer Tape” - - for clarity;
In claim 2, line 31 delete “TPU” and insert therein - - “TPU” - - to be consistent with “On-Demand “TPU”” as used in claims 1 and 2;
In claim 2, line 36 delete “contact surface” and insert therein - - contact a surface - - for clarity;
In claim 2, line 36 delete “Device Screen” and insert therein - - device screen - - to remove capitalization;
In claim 2, line 38 delete “TPU” and insert therein - - “TPU” - - to be consistent with “On-Demand “TPU”” as used in claims 1 and 2;
In claim 2, line 38 delete “Device Screen” and insert therein - - device screen - - to remove capitalization;
In claim 2, line 39 delete “Device Screen” and insert therein - - device screen - - to remove capitalization;
In claim 2, line 41 delete “Transfer Tape” and insert therein - - “Transfer Tape” - - to be consistent with “Transfer Tape” as used in claims 1 and 2;
In claim 2, line 42 delete “Device Screen” and insert therein - - device screen - - to remove capitalization.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requires “a sliding plate”.  The specification does not describe a sliding plate.  The specification describes a slider (Paragraphs 0010 and 0031-0034). 
Claim 1 as amended requires “wherein said locking mechanism comprises an end piece, a rod”.  The specification does not describe the locking mechanism comprises an end piece and/or rod.  Further, the specification does not describe how an end piece, a rod, and a quick and release lever cooperate to form a locking mechanism.
Claim 1 as amended requires “the form of the apparatus permits the device to be secured regardless of the device thickness or its surface protrusions”.  The specification does not describe the form of the apparatus permits the device to be secured regardless of the device thickness or its surface protrusions.
Claim 2 as amended requires “accommodating any protrusion on the device regardless of the thickness of the Ddevice”.  The specification does not describe accommodating any protrusion on the device regardless of the thickness of the device.
Claim 2 as amended requires locking by “tightening an end piece, a rod, and a quick and release lever”.  The specification does not describe locking by tightening an end piece, a rod, and a quick and release lever.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “quick” in claim 1 is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 requires “the device can be placed in a way into the apparatus and be secured with the lock once the device is immobilized after being locked”.  The limitation is unclear and confusing as to how “once the device is immobilized after being locked” the device can be placed in a way into the apparatus and be secured with the lock as the device is already locked.
Claim 1 requires “a slider” in line 13.  It is unclear is the slider of line 13 the same “sliding plate” of line 7 or is the slider separate from the sliding plate?  The specification only describes a single slider/sliding plate (Paragraphs 0030-0034) so that the limitation “a slider” in line 13 is considered the “a sliding plate” of line 7.  
Claim 1 requires “the form of the apparatus permits the device to be secured regardless of the device thickness or its surface protrusions”.  It is unclear what is the “form” of the apparatus that permits the device to be secured regardless of the device thickness or its surface protrusions?
Claim 2 recites the limitation “the device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 requires “accommodating any protrusion on the device regardless of the thickness of the Ddevice”.  It is unclear what accommodates any protrusion on the device regardless of the thickness of the device?
The term “quick” in claim 2 is a relative term which renders the claim indefinite. The term “quick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation “the adhesive side” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the entire surface” in line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the side of the apparatus” in line 44.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Application Publication 2016/0059531).
Zhang discloses an apparatus capable of for applying as a material or article worked upon by the apparatus an On-Demand thermoplastic urethane (TPU) to another material or article worked upon by the apparatus of a device screen, comprising: a locking mechanism capable of which secures a/the device when the device is placed within the apparatus which is placed on a flat surface, wherein the mechanism has a lock of a locking mechanism linked to a sliding plate (715 or 735) capable of to secure the device during the process of applying the On-Demand “TPU” on the device screen by using a “Transfer Tape” (as another material or article worked upon by the apparatus), wherein the locking mechanism comprises an end piece (considered 7113 or alternatively, 712 or 732), a rod (considered 7111 or 731), and a quick and release lever (considered 710 or 730) (i.e. faster than other slower lock and release lever see the 35 USC 112 rejection above); the device can be placed in a way into the apparatus and be secured with the lock once the device is immobilized after being locked (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above); a slider (715 or 735)/the sliding plate which can adjust to the size of the device in order to fit the device; the form of the apparatus comprising the slider/sliding plate and a receiving chamber (311) permits the device to be secured regardless of the device thickness or its surface protrusions (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above) which allows to have the device in mean time secured and at level for application of the On-Demand “TPU”; wherein the apparatus can be placed on a flat surface so that the device can be secured and locked in order to be immobilized for the application of the On-Demand “TPU” onto the device screen by using a “Transfer Tape” (Figures 3-5 and Paragraphs 0017, 0022, 0023, 0031, and 0036).
As to the limitations in claim 1 directed to “for applying on-demand thermalplastic urethane (TPU) to a device screen”, “the device”, and a ““Transfer Tape”” and the limitations directed to using the apparatus with the On-Demand thermoplastic “TPU”, the device, and the “Transfer Tape”, claim 1 is directed to an apparatus wherein these limitations are directed to the material or article worked upon by the apparatus and/or the intended use/functional limitations.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  Zhang teaches all of the structural limitations of the claim as set forth above and is capable of those limitations directed to using the apparatus with On-Demand thermoplastic “TPU”, a device, and a “Transfer Tape” wherein as the material or article worked upon by the apparatus includes On-Demand thermoplastic urethane (TPU), a device comprising a device screen, and a “Transfer Tape”.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (WO 2014/021486 and see also the machine translation).
Seo discloses an apparatus capable of for applying as a material or article worked upon by the apparatus an On-Demand thermoplastic urethane (TPU) to another material or article worked upon by the apparatus of a device screen, comprising: a locking mechanism capable of which secures a/the device when the device is placed within the apparatus which is placed on a flat surface, wherein the mechanism has a lock of a locking mechanism linked to a sliding plate (considered 700 or 800 or 900) capable of to secure the device during the process of applying the On-Demand “TPU” on the device screen by using a “Transfer Tape” (as another material or article worked upon by the apparatus), wherein the locking mechanism comprises an end piece (considered 730 or 830 or 930), a rod (considered 745 or 845 or 945), and a quick and release lever (considered 755 or 855 or 955) (i.e. faster than other slower lock and release lever see the 35 USC 112 rejection above); the device can be placed in a way into the apparatus and be secured with the lock once the device is immobilized after being locked (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above); a slider (considered 700 or 800 or 900)/the sliding plate which can adjust to the size of the device in order to fit the device; the form of the apparatus comprising the slider/sliding plate and an accommodating part (100) permits the device to be secured regardless of the device thickness or its surface protrusions (the limitation rejected in as much as it is currently understood see the 35 USC 112 rejection above) which allows to have the device in mean time secured and at level for application of the On-Demand “TPU”; wherein the apparatus can be placed on a flat surface so that the device can be secured and locked in order to be immobilized for the application of the On-Demand “TPU” onto the device screen by using a “Transfer Tape” (Figures 6-12 and 18 and see also the machine translation lines 416-456, 502-514, 544-550, and 671-676).
As to the limitations in claim 1 directed to “for applying on-demand thermalplastic urethane (TPU) to a device screen”, “the device”, and a ““Transfer Tape”” and the limitations directed to using the apparatus with the On-Demand thermoplastic “TPU”, the device, and the “Transfer Tape”, claim 1 is directed to an apparatus wherein as noted above these limitations are directed to the material or article worked upon by the apparatus and/or the intended use/functional limitations.  Seo teaches all of the structural limitations of the claim as set forth above and is capable of those limitations directed to using the apparatus with On-Demand thermoplastic “TPU”, a device, and a “Transfer Tape” wherein as the material or article worked upon by the apparatus includes On-Demand thermoplastic urethane (TPU), a device comprising a device screen, and a “Transfer Tape”.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.
In view of the amendments filed on 2/9/22 the previous objections and rejections as set forth in the Office action mailed 8/17/21 are withdrawn.  The claims as amended are fully addressed above.
	Applicants argue, “Even though Zhang allegedly disclose first operation shaft 710 and the first driving lever 711, but they are not a part of locking mechanism as shown in the present invention. In addition, Zhang does not disclose an end piece, such as a screw or cap shown in the present invention.”.
	Zhang and Seo are each considered to teach the claimed locking mechanism as set forth above.  Further, none of the claims are commensurate in scope with the end piece is a screw or cap as none of the claims require a screw or cap.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746